


Exhibit 10.68

ACTIVISION BLIZZARD, INC.

 

2014 INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

You have been awarded an option to purchase Common Shares of Activision
Blizzard, Inc. (the “Company”), as follows:

 

·                  Your name:  Mike Morhaime

 

·                  Total number of Shares purchasable upon exercise of the Stock
Option awarded:  200,000

 

·                  Exercise Price:  US$41.09 per Share

 

·                  Date of Grant:  November 7, 2016

 

·                  Expiration Date:  November 7, 2026

 

·                  Grant ID:  01406652

 

·                  Your Award of the Stock Option is governed by the terms and
conditions set forth in:

 

·                  this Notice of Stock Option Award;

 

·                  the Stock Option Award Terms attached hereto as Exhibit A
(the “Award Terms”); and

 

·                  the Company’s 2014 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Stock Option awarded to you will vest and become exercisable as
follows, provided you remain continuously employed by the Company or one of its
subsidiaries through the applicable vesting date:

 

Date of Vesting

 

No. of Shares
Vesting at Vesting
Date

November 6, 2017

 

66,667

November 6, 2018

 

66,667

November 6, 2019

 

66,666

 

·                  Please sign and return to the Company this Notice of Stock
Option Award, which bears an original signature on behalf of the Company.  You
are urged to do so promptly.

 

·                  Please return the signed Notice of Stock Option Award to the
Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

--------------------------------------------------------------------------------


 

·                  The Stock Option is not intended to be an “incentive stock
option,” as such term is defined in Section 422 of the Code.

 

·                  By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the 2014 Incentive Plan, this Notice of Stock
Option Award and the Award Terms.

 

You should retain the enclosed duplicate copy of this Notice of Stock Option
Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

/s/ Brian Stolz

 

Brian Stolz

 

Chief People Officer

 

 

 

Date:

12/12/16

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Mike Morhaime

 

 

 

Mike Morhaime

 

 

 

 

 

Date:

1/10/17

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

 

2014 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

 

1.                                      Definitions.

 

(a)                           For purposes of these Award Terms, the following
terms shall have the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” (i) shall have the meaning given to such term in any employment
agreement or offer letter between the Holder and any entity in the Company Group
in effect at the time of the determination or (ii) if the Holder is not then
party to any agreement or offer letter with any entity in the Company Group or
any such agreement or offer letter does not contain a definition of “cause,”
shall mean a good faith determination by the Company that the Holder (A) engaged
in misconduct or gross negligence in the performance of his or her duties or
willfully and continuously failed or refused to perform any duties reasonably
requested in the course of his or her employment; (B) engaged in fraud,
dishonesty, or any other conduct that causes, or has the potential to cause,
harm to any entity in the Company Group, including its business reputation or
financial condition; (C) violated any lawful directives or policies of the
Company Group or any applicable laws, rules or regulations; (D) materially
breached his or her employment agreement, proprietary information agreement or
confidentiality agreement with any entity in the Company Group; (E) was
convicted of, or pled guilty or no contest to, a felony or crime involving
dishonesty or moral turpitude; or (F) breached his or her fiduciary duties to
the Company Group.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” (i) shall have the meaning given to such term in, or otherwise be
determined in accordance with, any employment agreement or offer letter between
the Holder and any entity in the Company Group in effect at the time of the
determination or (ii) if the Holder is not then party to any agreement or offer
letter with any entity in the Company Group or

 

Option Grant Award Agreement for U.S. Employees

 

--------------------------------------------------------------------------------


 

any such agreement or offer letter does not contain a definition of “disability”
or otherwise provide a method for determining whether the Holder is disabled,
shall mean the Holder is receiving benefits under any long-term disability plan
of the Company Group then in effect.

 

“Employment Violation” means any material breach by the Holder of his or her
employment agreement with any entity in the Company Group for so long as the
terms of such employment agreement shall apply to the Holder (with any breach of
the post-termination obligations contained therein deemed to be material for
purposes of this definition).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Price” means the Exercise Price set forth on the Grant Notice.

 

“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Expiration Date” means the Expiration Date set forth on the Grant Notice.

 

“Grant Notice” means the Notice of Stock Option Award to which these Award Terms
are attached as Exhibit A.

 

“Holder” means the recipient of the Award named on the Grant Notice.

 

“Look-back Period” means, with respect to any Employment Violation by the
Holder, the period beginning on the date which is 12 months prior to the date of
such Employment Violation by the Holder and ending on the date of computation of
the Recapture Amount with respect to such Employment Violation.

 

“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice and these Award Terms.

 

“Plan” means the 2014 Incentive Plan, as amended from time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by the
Holder, the gross gain realized or unrealized by the Holder upon all exercises
of the Stock Option during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

 

(i)                                     if the Holder has exercised any portion
of the Stock Option during such Look-back Period and sold any of the Shares
acquired on exercise thereafter, an amount equal to (A) the sum of the sales
price for all such Shares sold minus (B) the aggregate Exercise Price for such
Shares; plus

 

A-2

--------------------------------------------------------------------------------


 

(ii)                                  if the Holder has exercised any portion of
the Stock Option during such Look-back Period and not sold all of the Shares
acquired on exercise thereafter, an amount equal to the product of (A) the
greatest of the following, minus the Exercise Price: (1) the Market Value per
Share of Common Shares on the date of exercise, (2) the arithmetic average of
the per share closing sales prices of Common Shares as reported on NASDAQ for
the 30 trading day period ending on the trading day immediately preceding the
date of the Company’s written notice of its exercise of its rights under
Section 12 hereof, or (3) the arithmetic average of the per share closing sales
prices of Common Shares as reported on NASDAQ for the 30 trading day period
ending on the trading day immediately preceding the date of computation times
(B) the number of Shares as to which the Stock Option was exercised and which
were not sold.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the Common Shares purchasable upon exercise of the Stock Option.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
under any applicable law to be withheld from amounts otherwise payable to the
Holder.

 

(b)                           Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

 

2.                                      Expiration.  The Stock Option shall
expire on the Expiration Date and, after such expiration, shall no longer be
exercisable.

 

3.                                      Vesting and Exercise.

 

(a)                           Vesting Schedule.  Except as otherwise set forth
in these Award Terms, the Stock Option shall vest, and thereupon become
exercisable, in accordance with the “Schedule for Vesting” set forth on the
Grant Notice.

 

(b)                           Exercisable Only by the Holder.  Except as
otherwise permitted under the Plan or Section 11 hereof, the Stock Option may be
exercised during the Holder’s lifetime only by the Holder or, in the event of
the Holder’s legal incapacity to do so, by the Holder’s guardian or legal
representative acting on behalf of the Holder in a fiduciary capacity under
court supervision and/or applicable law.

 

(c)                            Procedure for Exercise.  The Stock Option may be
exercised by the Holder as to all or any of the Shares as to which the Stock
Option has vested (i) by following the procedures for exercise established by
the Equity Account Administrator and posted on the Equity Account
Administrator’s website from time to time or (ii) with the Company’s consent, by
giving the Company written notice of exercise, in such form as may be prescribed
by the Company from time to time, specifying the number of Shares to be
purchased.

 

A-3

--------------------------------------------------------------------------------


 

(d)                           Payment of Exercise Price.  To be valid, any
exercise of the Stock Option must be accompanied by full payment of the
aggregate Exercise Price of the Shares being purchased.  The Company shall
determine the method or methods the Holder may use to make such payment, which
may include any of the following:  (i) by bank check or certified check or wire
transfer of immediately available funds, (ii) if securities of the Company of
the same class as the Shares are then traded or quoted on a national securities
exchange, the Nasdaq Stock Market, Inc. or a national quotation system sponsored
by the National Association of Securities Dealers, Inc., through the delivery of
irrevocable written instructions, in a form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Stock Option) to
sell some or all of the Shares being purchased upon such exercise and to
thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate Exercise Price of the Shares being
purchased, (iii) by tendering previously owned shares (valued at their Market
Value per Share as of the date of tender), (iv) through the withholding of
Shares otherwise deliverable upon exercise, or (v) any combination of (i), (ii),
(iii) or (iv) above or any other manner permitted pursuant to the Plan.

 

(e)                            No Fractional Shares.  In no event may the Stock
Option be exercised for a fraction of a Share.

 

(f)                             No Adjustment for Dividends or Other Rights.  No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date as of which the issuance or transfer of Shares to the
person entitled thereto has been evidenced on the books and records of the
Company pursuant to clause (ii) of Section 3(g) hereof following exercise of the
Stock Option.

 

(g)                            Issuance and Delivery of Shares.  As soon as
practicable (and, in any event, within 30 days) after the valid exercise of the
Stock Option, the Company shall (i) effect the issuance or transfer of the
Shares purchased upon such exercise, (ii) cause the issuance or transfer of such
Shares to be evidenced on the books and records of the Company, and (iii) cause
such Shares to be delivered to a Company-Sponsored Equity Account in the name of
the person entitled to such Shares (or, with the Company’s consent, such other
brokerage account as may be requested by such person); provided, however, that,
in the event such Shares are subject to a legend as set forth in Section 15
hereof, the Company shall instead cause a certificate evidencing such Shares and
bearing such legend to be delivered to the person entitled thereto.

 

(h)                           Partial Exercise.  If the Stock Option shall have
been exercised with respect to less than all of the Shares purchasable upon
exercise of the Stock Option, the Company shall make a notation in its books and
records to reflect the partial exercise of the Stock Option and the number of
Shares that thereafter remain available for purchase upon exercise of the Stock
Option.

 

4.                                      Termination of Employment.

 

(a)                           Cause.  Unless the Committee determines otherwise,
in the event that (a) the Holder’s employment is terminated by any entity in the
Company Group for Cause or (b) if the Holder terminates his or her employment
with the Company Group in breach of an employment agreement with any entity in
the Company Group, as of the date of such termination of employment the Stock
Option shall (i) cease to vest, if not then fully vested, (ii) no longer be
exercisable, whether or not vested, and (iii) be immediately cancelled.

 

A-4

--------------------------------------------------------------------------------


 

(b)                           Death or Disability. Unless the Committee
determines otherwise, in the event that the Holder dies while employed by any
entity in the Company Group or the Holder’s employment with any entity in the
Company Group is terminated due to the Holder’s Disability, the Stock Option
shall (i) cease to vest as of the date of the Holder’s death or the first date
of the Holder’s Disability (as determined by the Committee), as the case may be,
and (ii) to the extent vested as of the date of the Holder’s death or the first
date of the Holder’s Disability, as the case may be, remain exercisable in
accordance with these Award Terms until the earlier of (A) the first anniversary
of the date of the Holder’s death or termination of employment, as the case may
be, and (B) the Expiration Date, after which the Stock Option shall no longer be
exercisable and shall be immediately cancelled.  To the extent not vested as of
the date of the Holder’s death or the first date of the Holder’s Disability, as
the case may be, the Stock Option shall be immediately cancelled and shall no
longer be exercisable.

 

(c)                            Other.  Unless the Committee determines
otherwise, in the event that the Holder’s employment is terminated for any
reason not addressed by Section 4(a) or 4(b) hereof, the Stock Option shall
(i) cease to vest as of the date of such termination of employment and (ii) to
the extent vested as of the date of such termination of employment, be
exercisable in accordance with these Award Terms until the earlier of (A) (i) in
the case of a termination by the Holder, the 30th day after the date of such
termination of employment or (ii) in the case of a termination by the Company
Group, the 90th day after the date of such termination of employment  (or, in
either case, if the Holder is prohibited from exercising the Stock Option during
some or all of the 30-day or 90-day period, as the case may be, following such
termination date because such exercise would not be in compliance with the
Exercise Rules and Regulations, whatever later date may be determined in
accordance with a Committee-approved policy) and (B) the Expiration Date, after
which the Stock Option shall no longer be exercisable and shall be immediately
cancelled.  To the extent not vested as of the date of such termination of
service, the Stock Option shall be immediately cancelled and shall no longer be
exercisable.

 

5.                                      Tax Withholding.  The Company shall have
the right to require the Holder to satisfy any Withholding Taxes resulting from
the exercise (in whole or in part) of the Stock Option, the issuance or transfer
of any Shares upon exercise of the Stock Option or otherwise in connection with
the Award at the time such Withholding Taxes become due.  The Company shall
determine the method or methods the Holder may use to satisfy any Withholding
Taxes contemplated by this Section 5, which may include any of the following: 
(a) by delivery to the Company of a bank check or certified check or wire
transfer of immediately available funds; (b) if securities of the Company of the
same class as the Shares are then traded or quoted on a national securities
exchange, the Nasdaq Stock Market, Inc. or a national quotation system sponsored
by the National Association of Securities Dealers, Inc., through the delivery of
irrevocable written instructions, in a form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Stock Option) to
sell some or all of the Shares being purchased upon such exercise and to
thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate amount of such Withholding Taxes; (c) by
tendering previously owned shares (valued at their Market Value per Share as of
the date of tender); (d) through the withholding of Shares otherwise deliverable
upon exercise; or (e) by any combination of (a), (b), (c) or (d) above. 
Notwithstanding anything to the contrary contained herein, any entity in the
Company Group shall have the right to ensure that all Withholding Taxes
contemplated by this Section 5 are satisfied by (i) withholding from the
Holder’s

 

A-5

--------------------------------------------------------------------------------


 

compensation, (ii) withholding Shares otherwise then deliverable (in which case
the Holder will be deemed to have been issued the full number of Shares
purchased upon exercise of the Stock Option), and (iii) arranging for the sale,
on the Holder’s behalf, of Shares otherwise then deliverable.  The Company shall
have no obligation to deliver any Shares upon exercise of the Stock Option
unless and until all Withholding Taxes contemplated by this Section 5 have been
satisfied.

 

6.                                      Deemed Agreement.  By accepting the
Award, the Holder is deemed to be bound by the terms and conditions set forth in
the Plan, the Grant Notice and these Award Terms.

 

7.                                      Reservation of Shares.  The Company
shall at all times reserve for issuance or delivery upon exercise of the Stock
Option such number of Common Shares as shall be required for issuance or
delivery upon exercise thereof.

 

8.                                      Committee Discretion.  Except as may
otherwise be provided in the Plan, the Committee shall have sole discretion to
(a) interpret any provision of the Plan, the Grant Notice and these Award Terms,
(b) make any determinations necessary or advisable for the administration of the
Plan and the Award, and (c) waive any conditions or rights of the Company under
the Award, the Grant Notice or these Award Terms.  Without intending to limit
the generality or effect of the foregoing, any decision or determination to be
made by the Committee pursuant to these Award Terms, including whether to grant
or withhold any consent, shall be made by the Committee in its sole and absolute
discretion, subject only to the terms of the Plan.  Subject to the terms of the
Plan, the Committee may amend the terms of the Award prospectively or
retroactively; however, no such amendment may materially and adversely affect
the rights of the Holder taken as a whole without the Holder’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 9 hereof)
affecting any entity in the Company Group or any of the Company’s other
affiliates or the financial statements of any entity in the Company Group or any
of the Company’s other affiliates, (ii) in response to changes in applicable
laws, regulations or accounting principles and interpretations thereof, or
(iii) to prevent the Award from becoming subject to Section 409A.

 

9.                                      Adjustments.  Notwithstanding anything
to the contrary contained herein, pursuant to Section 13 of the Plan, the
Committee will make or provide for such adjustments to the Award as are
equitably required to prevent dilution or enlargement of the rights of the
Holder that otherwise would result from (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any change of control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, or issuance of rights
or warrants to purchase securities, or (c) any other corporate transaction or
event having an effect similar to any of the foregoing.  Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for the Award such alternative consideration (including, without
limitation, cash), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Award.

 

A-6

--------------------------------------------------------------------------------


 

10.                               Registration and Listing.  Notwithstanding
anything to the contrary contained herein, the Stock Option may not be
exercised, and the Stock Option and Shares purchasable upon exercise of the
Stock Option may not be purchased, sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with all Exercise Rules and Regulations.  The
Company is under no obligation to register, qualify or list, or maintain the
registration, qualification or listing of, the Stock Option or Shares with the
SEC, any state securities commission or any securities exchange, securities
association, market system or quotation system to effect such compliance.  The
Holder shall make such representations and furnish such information as may be
appropriate to permit the Company, in light of the then existence or
non-existence of an effective registration statement under the Securities Act
relating to the Stock Option or Shares, to issue or transfer the Stock Option or
Shares in compliance with the provisions of that or any comparable federal
securities law and all applicable state securities laws.  The Company shall have
the right, but not the obligation, to register the issuance or resale of the
Stock Option or Shares under the Securities Act or any comparable federal
securities law or applicable state securities law.

 

11.                               Transferability.  Subject to the terms of the
Plan and only with the Company’s consent, the Holder may transfer all or part of
the Stock Option for estate planning purposes or pursuant to a domestic
relations order; provided, however, that any transferee shall be bound by all of
the terms and conditions of the Plan, the Grant Notice and these Award Terms and
shall execute an agreement in form and substance satisfactory to the Company in
connection with such transfer; and provided further that the Holder will remain
bound by the terms and conditions of the Plan, the Grant Notice and these Award
Terms.  Except as otherwise permitted under the Plan or this Section 11, the
Stock Option shall not be transferable by the Holder other than by will or the
laws of descent and distribution.

 

12.                               Employment Violation.  The terms of this
Section 12 shall apply to the Stock Option if the Holder is or becomes subject
to an employment agreement with any entity in the Company Group.  In the event
of an Employment Violation, the Company shall have the right to require (a) the
termination and cancellation of the Stock Option, whether vested or unvested,
and (b) payment by the Holder to the Company of the Recapture Amount with
respect to such Employment Violation; provided, however, that, in lieu of
payment by the Holder to the Company of the Recapture Amount, the Holder, in his
or her discretion, may tender to the Company the Shares acquired upon exercise
of the Stock Option during the Look-back Period with respect to such Employment
Violation (without any consideration from the Company in exchange therefor). 
Any such termination of the Stock Option and payment of the Recapture Amount, as
the case may be, shall be in addition to, and not in lieu of, any other right or
remedy available to the Company arising out of or in connection with such
Employment Violation, including, without limitation, the right to terminate the
Holder’s employment if not already terminated and to seek injunctive relief and
additional monetary damages.

 

13.                               Compliance with Applicable Laws and
Regulations and Company Policies and Procedures.

 

(a)                                 The Holder is responsible for complying with
(i) any federal, state and local taxation laws applicable to the Holder in
connection with the Award and (ii) all Exercise Rules and Regulations.

 

A-7

--------------------------------------------------------------------------------

 

(b)                                 The Award is subject to the terms and
conditions of any policy requiring or permitting the Company to recover any
gains realized by the Holder in connection with the Award, including, without
limitation, the Policy on Recoupment of Performance-Based Compensation Related
to Certain Financial Restatements.

 

14.                               Section 409A.  As the Exercise Price is equal
to the fair market value of a Share on the Date of Grant, payments contemplated
with respect to the Award are intended to be exempt from Section 409A, and all
provisions of the Plan, the Grant Notice and these Award Terms shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  Notwithstanding the foregoing,
(a) nothing in the Plan, the Grant Notice and these Award Terms shall guarantee
that the Award is not subject to taxes or penalties under Section 409A and
(b) if any provision of the Plan, the Grant Notice or these Award Terms would,
in the reasonable, good faith judgment of the Company, result or likely result
in the imposition on the Holder or any other person of taxes, interest or
penalties under Section 409A, the Committee may, in its sole discretion, modify
the terms of the Plan, the Grant Notice or these Award Terms, without the
consent of the Holder, in the manner that the Committee may reasonably and in
good faith determine to be necessary or advisable to avoid the imposition of
such taxes, interest or penalties; provided, however, that this Section 13 does
not create an obligation on the part of the Committee or the Company to make any
such modification, and in no event shall the Company be liable for the payment
of or gross up in connection with any taxes, interest or penalties owed by the
Holder pursuant to Section 409A.

 

15.                               Legend.  The Company may, if determined by it
based on the advice of counsel to be appropriate, cause any certificate
evidencing Shares to bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

16.                               No Right to Continued Employment.  Nothing
contained in the Grant Notice or these Award Terms shall be construed to confer
upon the Holder any right to be continued in the employ of any entity in the
Company Group or derogate from any right of any entity in the Company Group to
retire, request the resignation of, or discharge the Holder at any time, with or
without Cause.

 

17.                               No Rights as Stockholder.  No holder of the
Stock Option shall, by virtue of the Grant Notice or these Award Terms, be
entitled to any right of a stockholder of the Company, either at law or in
equity, and the rights of any such holder are limited to those expressed, and
are not enforceable against the Company except to the extent set forth, in the
Plan, the Grant Notice or these Award Terms.

 

18.                               Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

A-8

--------------------------------------------------------------------------------


 

19.                               Venue and Governing Law.

 

(a)                           For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of the Stock Option or these Award Terms, the parties submit and consent
to the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of Los Angeles County,
California or the federal courts of the United States for the Central District
of California, and no other courts, regardless of where the grant of the Stock
Option is made and/or to be performed.

 

(b)                           To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

20.                               Successors and Assigns.  The provisions of the
Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Holder and, to the
extent applicable, the Holder’s permitted assigns under Section 3(b) hereof and
the Holder’s estate or beneficiaries as determined by will or the laws of
descent and distribution.

 

21.                               Notices.

 

(a)                           Any notice or other document which the Holder may
be required or permitted to deliver to the Company pursuant to or in connection
with the Grant Notice or these Award Terms shall be in writing, and may be
delivered personally or by mail, postage prepaid, or overnight courier,
addressed to the Company, at its office at 3100 Ocean Park Boulevard, Santa
Monica, California 90405, Attn: Stock Plan Administration, or such other address
as the Company by notice to the Holder may designate in writing from time to
time.  Notices shall be effective upon delivery.

 

(b)                           Any notice or other document which the Company may
be required or permitted to deliver to the Holder pursuant to or in connection
with the Grant Notice or these Award Terms shall be in writing, and may be
delivered personally or by mail, postage prepaid, or overnight courier,
addressed to the Holder at the address shown on any employment agreement or
offer letter between the Holder and any entity in the Company Group in effect at
the time, or such other address as the Holder by notice to the Company may
designate in writing from time to time.  The Company may also, in its sole
discretion, deliver any such document to the Holder electronically via an e-mail
to the Holder at his or her Company-provided email address or through a notice
delivered to such e-mail address that such document is available on a website
established and maintained on behalf of the Company or a third party designated
by the Company, including, without limitation, the Equity Account
Administrator.  Notices shall be effective upon delivery.

 

A-9

--------------------------------------------------------------------------------


 

22.                               Conflict with Employment Agreement or Plan. 
In the event of any conflict between the terms of any employment agreement or
offer letter between the Holder and any entity in the Company Group in effect at
the time and the terms of the Grant Notice or these Award Terms, the terms of
the Grant Notice or these Award Terms, as the case may be, shall control.  In
the event of any conflict between the terms of any employment agreement or offer
letter between the Holder and any entity in the Company Group in effect at the
time, the Grant Notice or these Award Terms and the terms of the Plan, the terms
of the Plan shall control.

 

23.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Holder’s participation in
the Plan, on the Stock Option and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to
facilitate the administration of the Plan, and to require the Holder to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

24.                               Waiver.  The Holder acknowledges that a waiver
by the Company of a breach of any provision of these Award Terms shall not
operate or be construed as a waiver of any other provision of these Award Terms,
or of any subsequent breach by the Holder or any other holder of an equity award
from the Company.

 

A-10

--------------------------------------------------------------------------------
